DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s amendment filed with an RCE on 4/7/2021.
Claims 22, 23, and 24-52 are currently pending.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 22, 23, and 25-42 are considered allowed because no prior art or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“decode or encode, at the UE, the TCI received in the DCI from the NR base station on a scheduling physical downlink control channel (PDCCH) on a scheduled component carrier (CC) or a scheduled bandwidth part (BWP); wherein cross-carrier scheduling for the scheduled BPW or the scheduled CC is used for the UE in a NR network:
decode or encode, at the UE, a scheduling offset received from the NR base station, wherein the scheduling offset is an offset time for reception of a scheduled physical downlink shared channel (PDSCH);


determine, at the UE, a quasi-co location (QCL) for reception of the scheduled PDSCH based on the TCI received in the DCI; and
a memory interface configured to send to a memory the TCI and the scheduling offset“ in combination with other claim limitations as recited in independent claim 22, independent claim 28, and independent claim 36.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081.  The examiner can normally be reached on Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        April 20, 2021